Title: To John Adams from Samuel Holden Parsons, 8 October 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      Morisania 8th. Octr. 1776
     
     Your’s of the 2nd. Instant I received last Night for which I am obliged to you. If any Information I can give will contribute to your Satisfaction or my Country’s Good I am happy in furnishing what falls in my Observation. I agree fully with you that you was in the dark as to some Facts relative to the Transactions on Long Island and am fully Satisfied you Still remain so, or you could not suppose the Surprize there was in the Day Time; to give you a clear Idea of the Matter I must Trouble you with a Description of that part of the Country where the Enemy Landed and encamped and the Intervening Lands between that and our Lines. From the Point of Land which forms the East Side of Narrows runs a Ridge of Hills about N. E., in Length about 5 or 6 Miles covered with a thick Wood, which terminate in a Small rising Land near Jamaica, through these Hills are three Passes only, One near the Narrows, One on the Road called the flatbush Road, and One called the Bedford Road, being a cross Road from Bedford to Flatbush which lies on the Southerly Side of these Hills; these Passes are through the Mountains or Hills easily Defensible being very Narrow and the Lands High and Mountainous on each Side; these are the only Roads Which can be passed from the South Side the Hills to our Lines except a Road leading round the Easterly end of the Hills to Jamaica; on Each of these Roads were placed a Guard of 800 Men, and East of them in the Wood was placed Col. Miles with his Battalion to guard the Road from the South of the Hills to Jamaica and watch the Motion of the Enemy on that Part with Orders to keep a Party constantly reconnoitering to and across the Jamaica Road: the Sentinels were so placed as to keep a Constant Communication between the Three Guards on the 3 Roads. South of these Hills lies a large Plain extending from the N River Easterly to Rockaway Bay perhaps 5 Miles and Southerly to the Sound, bounded on the N by the Hills, on the South by the Sound; those Hills were from Two to three Miles and an half from our Lines. The Enemy landed on this Plain and extended their Camp from the River to Flatbush perhaps 3 or 4 Miles. On the Day of the Surprize I was on Duty and at the first Dawn of Day the Guard from the west Road near the Narrows came to my Quarters and informed me the Enemy were advancing in great Numbers by that Road. I soon found it true and that the whole Guard had fled without firing a Gun. These (by way of Retaliation I must tell you) were all New Yorkers and Pensylvanians; I found by fair Day Light the Enemy were through the Wood and descending the Hill on the N Side on which with 20 of my fugative Guard being all I could collect I took Post on a Height in their Front at about half a Mile Distance, which halted their Column and gave Time for Ld. Sterling with his Forces to come Up; thus much for the West Road; On the East next Jamaica, Col. Miles Sufferd the Enemy to march not less than 6 Miles till they came near Two Miles in Rear of the Guards before he Discoverd and gave Notice of their Approach, this Also was in the Night and the Guard kept by Pensylvanians altogether, the N England and N Jersy Troops being in the other Two Roads thro which the Enemy did not attempt to pass. We were surprized, our Principal Barrier lost by that Surprize, but as far as the Cover of the Night is an Excuse we have it. The Landing of the Troops could not be prevented at the Distance of 6 or 7 Miles from our Lines, on a Plain, under the Cannon of the Ships, just in with the Shore: Our unequal Numbers would not Admit Attacking them on the Plain when landed. When our Principal Barrier was lost, our Numbers so much inferior to the Enemy, they not disposed to Storm our Lines but set down to make regular Approaches to Us, were part of the Reasons which induced a Retreat from thence and a Consequent abandoning New York. Our Sentinels and Guards in my Opinion were well Posted, they might have been better, too great Security I tho’t Prevailed with some leading Officers; but I Still am of Opinion if our Guard on the West Road and Col. Miles on East End of the Hills had done their Duty the Enemy would not have passed those important Heights without such very great Loss as would obliged them to abandon any further Enterprize on the Island. We are now in a good Situation, most of our Army can act together, the Enemy’s are in Detachments which cannot support each other, no Situation more Advantageous for an enterprizing Genius to exert itself to the best Purposes: Long Island I think afords a fine Field for the Purpose. I wish Permission could be obtaind to make the Attempt; tho I cannot Claim to have much military Knowledge, I think I could have tolerable success in such an Adventure. Some Small Enterprize to be undertaken at this Time if it ended Succesfully would greatly incourage our Soldiery who are led to think the Fortune of the Campaign rather against Us. Tis not my Part to arraign the Conduct or Abilities of my Superior Officers, you created them and therefore have a Right to examine and censure where needed. I cannot agree with you in Opinion of the Advantages arising from frequent calling the Militia; they ever have and it may always be expected they will be Uneasy, restless and discontented. They leave their Business in a most unsettled perplexing Situation when called out Suddenly and must be very great Sufferers in their Private Property, their Minds are always at Home, in their Shops and on their Farms; this renders them low Spirited, a Dejection fast Seises them, Sickness and Death are the Consequences, and the Country will be disheartned; the only Purpose a Militia can serve (at least under present Regulations), is on some Sudden Invasion to Assemble and repel the Enemy and return to their Business again, but should never be long continued out at One Time.
     I wish a Suit of Cloths annually may be added to the Incouragement now offerd the Soldiery to be raised in the new Army. The inhanced Price of Clothing makes the Wages small compard with the first Establishment.
     I hear the Army are in future to be Supplied by Contract, I cannot think it a proper Measure, tis making it the Interest of One Man to be guilty of all Kinds of Fraud the Mind can invent; I am sure great Complaints will be made for want of proper Supplies; besides Why should this be Put into a new Channel when ’thas done very well in the Old, and why should thirteen United Colonies wish to throw a Loss if any should be on One Man? A Resolve I Observe fixes Rations at 8/19 of a Dollar; why should 2d. or 3d. per Diem be taken from a Soldier and put into the Pocket of a Contractor for no other Crime than easing him of the Burthen of purchasing the Articles to be supplied?
     I have never heard the Result of my Application to Congress about the Trial of the supposed Murtherer of My Brother. I wish to know whether any Determination is made thereon.
     I hope None of our Supreme Council will entertain the Tho’ts of Negotiating with Howe or making any Terms with Great Britain again; we shall ultimately Succeed, when the Period of our Deliverance will arrive is Uncertain, but our Duty must be to press forward with full Determination never to recede but if necessary with our Blood to seal the Righteousness of our Cause. Tho we may be laid in the Dust before the Scence closes our Children will bless Us and follow the Steps we have trodden till Victory crowns our Exertions and delivers our Country from Slavery. I am Sr. yr. most hl Servt
     
      Sam. H. Parsons
     
    